 

Exhibit 10.2

 

AMENDMENT #4 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT #4 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into as of September 18, 2020 (the “Effective Date”), between NTN Buzztime,
Inc., a Delaware corporation (the “Company”), and Allen Wolff, an individual
(“Executive”).

 

RECITALS

 

THE PARTIES ENTER THIS AMENDMENT on the basis of the following facts,
understandings and intentions:

 

  A. Executive commenced employment with the Company as of December 29, 2014.  
      B. The Company and Executive are parties to that certain Employment
Agreement made and entered into March 19, 2018 (the “Employment Agreement”), as
amended by that certain Amendment #1 to Employment Agreement made and entered
into September 17, 2019 (the “1st Amendment”), that certain Amendment #2 to
Employment Agreement made and entered into on January 14, 2020 (the “2nd
Amendment”), and that certain Amendment #3 to Employment Agreement made and
entered into on March 27, 2020 (the “3rd Amendment,” and collectively with the
Employment Agreement, the 1st Amendment and the 2nd Amendment, the “Existing
Employment Agreement”), pursuant to which, among other things, Executive served
as the Company’s interim Chief Executive Office from September 17, 2019 through
January 13, 2020, and has been serving as the Company’s Chief Executive Officer
since January 14, 2020.         C. Executive desires to continue employment with
the Company on the terms and conditions set forth in this Amendment.         D.
The Nominating and Corporate Governance/Compensation Committee (the “Committee”)
of the Board of Directors of the Company has determined and approved the terms
of Executive’s continued employment on the terms and conditions set forth in
this Amendment.         E. This Amendment, the Existing Employment Agreement and
all related documents referenced in the Existing Employment Agreement shall
govern the employment relationship between Executive and the Company from and
after the Effective Date.

 

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Change in Control Bonus. Effective as of the Effective Date, a new Section
2.7 is hereby added to the Existing Employment Agreement to read in its entirety
as follows:

 

  “2.7 Change in Control Bonus.

 

  (a) In the event a Change in Control (as defined in Section 4.4) is
consummated before March 31, 2021 (a “Qualifying CiC”) and if and only if
Executive is continuously employed by the Company through the time the
Qualifying CiC is consummated (the “Closing Date”), then, subject to the
requirements of Section 4.3, (1) Executive shall receive a cash bonus of
$162,500 (“CiC Bonus”), subject to tax withholding and other authorized
deductions, and (2) provided that Executive timely elects continued insurance
coverage pursuant to COBRA, during the six month period following the
termination of his employment with the Company, the Company shall each calendar
month pay directly to the applicable insurance company an amount equal to the
COBRA premiums for the insurance coverage so elected by Executive (subject to
immediate cessation of such payments if and when Executive becomes eligible for
medical insurance coverage in connection with new employment).

 

 

 

 

  (b) The CiC Bonus shall be paid to Executive promptly following the date on
which the general release agreement contemplated by Section 4.3 becomes
irrevocable by Executive in accordance with all applicable laws, rules and
regulations (but in any event payment of the CiC Bonus if earned will be made
not later than 60 days after the Closing Date) and, at the Board’s discretion,
Executive shall have tendered the written resignation from the Board and its
committees as contemplated above.         (c) The Company acknowledges and
agrees that the transactions contemplated by the asset purchase agreement
proposed to be entered into between the Company and eGames Holdings LLC, if
consummated before March 31, 2021, would constitute a Qualifying CiC.        
(d) The Company further acknowledges and agrees that, nothing in this Section
2.7, shall be deemed to reduce or eliminate (1) any amounts Executive is
eligible to receive under the 2020 Executive Incentive Plan, or (2) any deferred
compensation owed by the Company to Executive.         (e) Executive understands
and agrees that he shall not be eligible for any severance payments or benefits
pursuant to Section 4.2(b) upon the consummation of a Qualifying CiC because his
employment with the Company shall automatically terminate upon the consummation
of such Qualifying CiC due to his resignation without Good Reason.

 

2. Amendment to Section 4.3. Effective as of the Effective Date, Section 4.3 is
hereby amended by adding “Section 2.7 or” immediately before “Section 4.2(b)” in
each of the two instances “Section 4.2(b)” appears in Section 4.3.     3.
Governing Law. This Amendment, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.     4. Severability. If any provision of this Amendment or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of this Amendment which can be given effect without
the invalid provisions or applications and to this end the provisions of this
Amendment are declared to be severable.     5. Conflict; Agreement. Except as
modified by this Amendment, the Existing Employment Agreement, together with all
stock unit agreements, stock option agreements and other agreement for
equity-based compensation and the exhibits contemplated thereby, including the
Confidentiality and Work for Hire Agreement and Mutual Agreement to Arbitrate,
embody the entire agreement of the parties hereto respecting the matters within
its scope. If there is a conflict between the terms and conditions of this
Amendment and the Existing Employment Agreement, this Amendment shall take
precedence. Otherwise, all other terms and conditions of the Existing Employment
Agreement remain in full force and effect.     6. Counterparts. This Amendment
may be executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
together shall constitute one and the same instrument. This Amendment shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.     7. Legal Counsel; Mutual Drafting.
Each party recognizes that this is a legally binding contract and acknowledges
and agrees that they have had the opportunity to consult with legal counsel of
their choice. Each party has cooperated in the drafting, negotiation and
preparation of this Amendment. Hence, in any construction to be made of this
Amendment, the same shall not be construed against either party on the basis of
that party being the drafter of such language. Executive agrees and acknowledges
that he has read and understands this Amendment, is entering into it freely and
voluntarily, and has been advised to seek counsel prior to entering into this
Amendment and has had ample opportunity to do so.

 

2

 

 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment as of
the Effective Date.

 

  “COMPANY”   NTN Buzztime, Inc., a Delaware corporation         By: /s/ Richard
Simtob Name: Richard Simtob   Title: Chairman of the Nominating and Corporate
Governance/Compensation Committee         “EXECUTIVE”         /s/ Allen Wolff  
Allen Wolff

 

 

 